DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/31/2020 has been entered. Claims 1-20 are cancelled. Claims 21-40 are newly added, are pending in this instant application, and are currently under examination.   

Priority
This application is a CON of 16/420,044 filed on 05/22/2019, now PAT 10682414, which is a CON of PCT/US2019/016918 filed on 02/06/2019, which claims benefit of US Provisional Application No. 62/784,057 filed on 12/21/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/784,057, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 29 and 30 recite “a Cmax… is about 2 fold or greater as compared to administration without the alkylglycoside” or “a Tmax… is about 2 fold or .

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 05/29/2020 and 10/21/2020 have been considered.

Claim Objections
Claims 21, 23-31, and 33-40 are objected to because of the following informalities: In claim 21, change the incorrect recitation “comprising the intranasal administration of an aqueous nasal spray pharmaceutical formulation” (lines 2 to 3) to “comprising administering intranasally an aqueous nasal spray pharmaceutical formulation to the mammal in need thereof” to use action term and to identify patient population. In claims 23-31 and 40, change the incorrect recitation “a single dose” (line 1 of claims 23-30; line 10 of claim 31; line 2 of claim 40), which has been recited in preceding claims, to “the single dose”; also in claims 23, 25, and 27, insert the missing word “, respectively” immediately after the recitation “injection yields” (line 5 of claims 23, 25, and 27); in claims 24, 26, and 28, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 3 of claim 24; line 4 of claims 26 and 28) to comply with Markush group format and replace the incorrect recitation “(EDTA), or a salt thereof” (last line of claims 24, 28, and 28) with “(EDTA) or a salt thereof” to indicate salt of EDTA, not other preceding compounds. In claim 33, change the incorrect recitation “heptadecyl, and octadecyl” (line 3) to “heptadecyl, or octadecyl”. In claims 34-38, change the incorrect recitation “claim 31, comprising” (line 1 of claims 34-38) to “claim 31, wherein the formulation comprises”. In claim 39, insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2) to comply with Markush group format and delete the excessive word “optional” before the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 22, 24, 26, and 28 depend from claim 1. Claims 34-40 depend from claim 31.
Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 21 recites “the active agent used to treat a type-1 hypersensitivity reaction consists of less than about 2.0 mg of epinephrine” (lines 5-7 of claim 21) and claim 31 recites “formulation comprises less than about 2.0 mg of epinephrine… wherein epinephrine is the only active ingredient” (lines 8, 9, and 12 of claim 31). The “less than about 2.0 mg” would encompass, for example, 0.000001 mg. It is not clear whether the 1 ng is effective or not. Also, the “active ingredient” is defined as “a component of a pharmaceutical formulation that provides the primary pharmacological effect, as opposed to an "inactive ingredient" which would generally be .  
Claims 23, 25, 27, 29, 30, 32, and 33 recite the limitation "a subject" (line 2 of claims 23, 25, 27, 29, and 30), “method of claim 31” (line 1 of claims 32 and 33), or “the hydrophobic alkyl” (line 2 of claim 33).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitations “a subject” (line 2 of claims 23, 25, 27, 29, and 30), “method of claim 31” (line 1 of claim 320, and “method of claim 31” (line 1 of claim 33) to “the mammal”, “nasal spray pharmaceutical formulation of claim 31”, and “nasal spray pharmaceutical formulation of claim 32”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming (US Patent Application Publication No. 2015/0005356, published on January 1, 2015, hereinafter referred to as Fleming ‘356, also listed in IDS filed on 05/29/2020).
With regard to structural limitations “A nasal spray pharmaceutical formulation comprising: a) epinephrine, or a salt thereof; and b) an alkylglycoside (or maltose, glucose or sucrose joined to a 
Fleming ‘356 disclosed an aqueous intranasal composition in volumes up to 250 μl, containing the following components (per 1 mL volume): 0.5-100 mg epinephrine (preferably, 0.5mg, 1.5 mg, 1.75 mg, 2.5 mg, 2.75 mg, 3.0mg, 3.5 mg, 4.0 mg, 4.5 mg, 5.0 mg , 10.0 mg, 15.0 mg, or 20.0 mg), 1 mg polysorbate 80, 2 mg methylcellulose, 0.08 mg entacapone, 0.5 mg phentolamine hydrochloride, sodium chloride q.s. to provide osmolality in the range of 200 to 350 mOsm/kg, and hydrochloric acid q.s. to adjust pH to 3.5-5.0. The formulations additionally contain 1 mg DDPC, 1 mg EDTA (= 0.1 wt%) and 10 mg methyl-beta-cyclodextrin as nasal permeation enhancers (pages 13/16 to 14/16, [0100 and 0103]). The nasal permeation or nasal penetration enhancers include bile salts, alkyl glycoside, lipids (preferred lipids are glycosylated sphingosines, alkylglucosides, including C10 (= decyl) sucrose, C12 (=dodecyl) maltose, C12 (= dodecyl) sucrose, C14 (= tetradecyl) maltose, C6 glucose, C6 maltose, C7 glucose, C8 (= octyl) glucose), surfactants, cyclodextrin, or chelators, or any combination thereof. The permeation enhancers also include ethylene-diamine tetra-acetic acid (EDTA) and fatty acid. The absorption agents sodium lauryl sulfate, sodium salicylate, oleic acid, lecithin, dehydrated alcohol, Tween, Span, polysorbate 20, polysorbate 80, a chelator such as EDTA, and combinations thereof (page 7/16, [0042, 0043, 0045, and 0047]). The pharmaceutical composition comprising an antianaphylactic agent, the antianaphylactic agent in the composition is epinephrine, present in amounts ranging from 0.05 mg to 10 mg, preferably from 0.75 mg to 1.5 mg, in a single dose of epinephrine given intranasally. Table 3 shows customizable dosing for adults: Dosage is one spray, unless treatment failure or rebound anaphylaxis requires a second, to a maximum of four additional doses for refractory patient or rebound anaphylaxis (spray volume is targeted at 100 μL each spray): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Suitable nasal pump spray devices include for instance, the VP50, VP70 and VP100 models available from Valois S. A. and the 50, 70 and 100 μl nasal pump sprays available from Pfeiffer GmbH. The intranasal epinephrine composition further comprises one or more or combination of additional agents selected from the group of epinephrine potentiator, a mucosal permeation enhancer, an agent that reduces mucosal transit time, an agent that increases mucosal absorption or adhesion or transport, surfactants, chelators, pharmaceutically acceptable excipients, non-sulfite stabilizers, preservatives, thickening agents, humectants, antihistamines, solubilizing agents, taste and smell masking agents, antioxidant enzymes, viscosity enhancing agents, dispersing agents, colorants, or any combination thereof (page 5/16, [0027]; page 4/16, [0017-0019]; page 12/16, [0090]; page 11/16, [0088]). An osmotic adjusting agent may be added to adjust the isotonicity of the solution. Example tonicifying agents for the suspension salts (such as, sodium chloride) (page 15/16, [0118 to 0120]). 
Thus, these teachings of Fleming ‘356 anticipate Applicant’s claims 31-40. The intranasal formulation of Fleming ‘356 meets all structural limitation of claimed nasal spray formulation and would carry the same properties, including “a plasma epinephrine concentration that is efficacious for the treatment of anaphylaxis”, required by claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, and 20 of U.S. Patent No. 10,682,414 (Lowenthal et al., published on June 16, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘414 claims “A method of treatment of a type-1 hypersensitivity reaction in a mammal comprising administering intranasally to the mammal in need thereof an aqueous nasal spray pharmaceutical formulation; wherein the aqueous nasal spray pharmaceutical formulation comprises: an anaphylaxis active ingredient, wherein the anaphylaxis active ingredient consists of between about 0.1 mg and about 2.4 mg of epinephrine, or a salt thereof in a single dose” (claim 1), “intranasal administration of the single dose of the aqueous nasal spray pharmaceutical formulation to the mammal provides a plasma epinephrine concentration that is efficacious for the treatment of anaphylaxis, wherein: about 100 μL of the aqueous nasal spray pharmaceutical formulation is delivered to the mammal in one actuation of a nasal spray device, wherein the single dose of the aqueous nasal spray pharmaceutical formulation comprises: the anaphylaxis active ingredient consisting of between about 0.4 mg and about 2.0 mg of epinephrine; dodecyl maltoside; benzalkonium chloride; ethylenediaminetetraacetic acid (EDTA) or a salt thereof; sodium chloride; and optional pH adjustment agents to adjust the pH of the aqueous nasal spray pharmaceutical formulation to a pH between about 3.0 and about 5.0” (claims 3, 4, and 20), “wherein the single dose of the aqueous nasal spray pharmaceutical formulation comprises the anaphylaxis active ingredient consisting of between about 0.5 mg and about 0.7 mg of epinephrine, or a salt thereof; about 1.0 mg of epinephrine, or a salt thereof; or between about 1.3 mg and about 1.5 mg of epinephrine, or a salt thereof; or wherein the aqueous nasal spray pharmaceutical formulation comprises: the anaphylaxis active ingredient consisting of between about 0.5 mg and about 1.5 mg of epinephrine, or a salt thereof; one or more absorption enhancement agents; and optionally one or more of other agents comprising the following: an isotonicity agent; a stabilizing agent; an antioxidant; a preservative; or pH adjustment agents” (claims 6 and 7).
Thus, claims 21-40 of this instant application encompass or overlap with claims 1, 3, 4, 6, 7, and 20 of Pat. ‘414. The method of Pat. ‘414 meets all structural limitation of claimed method and would achieve the same intended results, including “pharmacokinetic features: • a mean AUC0-20min and AUC0-t of at least 80% of the mean AUC0-20min and AUC0-t that a 0.3 mg (or 0.15 mg; or 0.5 mg) intramuscular injection yields… or • a mean tmax of less than 45 minutes”, “a Cmax for the epinephrine in the mammal that is about 2 fold or greater as compared to administration without the alkylglycoside”, and “a Tmax for the epinephrine in the mammal that is about 2 fold or less as compared to administration without the alkylglycoside”, required by claims 23, 25, 27, 29, and 30.

(II) Claims 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 28, 30, and 31 of copending Application No. 16/420,051 (Lowenthal et al., claim set of 10/15/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘051 claims “A nasal spray pharmaceutical formulation comprising: between about 0.10 mg and about 2.4 mg (or about 0.3 mg, about 0.5 mg, about 0.65 mg, about 1.0 mg, about 1.3 mg, about 1.5 mg, or about 2.0 mg) of epinephrine; between about 0.05 mg and about 2.50 mg of dodecyl maltoside; between about 0.005 mg and about 1.0 mg of benzalkonium chloride (BZK); and between about 0.05 mg and about 2.0 mg of ethylenediaminetetraacetic acid (EDTA), or a salt thereof; wherein the nasal spray pharmaceutical formulation is an aqueous solution and the total volume per dose administered is between about 50 μL and about 200 μL; and wherein epinephrine is the only active ingredient in the nasal spray pharmaceutical formulation” (claims 21 and 27), “further comprising one or more agents selected from isotonicity agents, antioxidants and optional pH adjusting agents; or further comprising optional hydrochloric acid or optional sodium hydroxide in a sufficient amount to adjust the pH to a final pH of between about 2.0 to about 6.0 (or wherein the nasal spray pharmaceutical formulation has a pH between about 2.0 and about 5.0)” (claims 28, 30, and 31).
Thus, claims 31-40 of this instant application encompass or overlap with claims 21, 27, 28, 30, and 31 of Appl. ‘051. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623